Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail in the system architecture components and stages in Figs. 2 and 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2013/0182228) in view of Tse et al. (US 2014/0347340).
Regarding claim 1, IshiKawa et al. (hereinafter Ishikawa) discloses an illumination system for an airborne vehicle (Ishikawa, [0062], “A respective number of the repeatably displaceable emanating element display 100 can be configured according to the vehicle-related information, such as associated with a respective number of the vehicle or mobile device 106”. In addition, in paragraph [0074], “airplanes, helicopters”), the illumination system comprising:
a light projection system configured to project visual imagery to an outer surface of the airborne vehicle (Ishikawa, [0046], “projected on such displayed region(s) 140 as the side, hood, front, back, or other region of the vehicle or mobile device”. Figs. 12 and 13);
a projection controller having a light control processor configured to control operation of the light projection system on a basis of at least one of operational flight status of the airborne vehicle and geographical location of the airborne vehicle (Ishikawa, [0055], “the repeatably displaceable emanating element display 100 that may be used to display functional vehicle-related information may be for providing varied displays containing a variety of information or data such as emergency information, other desirable information locational/positioning indicating information, velocity-related information, and/or temperature-related display information for the display emanating object”. In addition, in paragraph [0080], “For example, certain propellers are operable to alter their pitch during operation, such as when transmitting from climb to cruise.  Certain propellers can be operated at different velocities at different times.  Certain aspects of synchronizing the repeatably displaceable emanating element display 100 can thereby include adjusting the repeatably displaceable display emanating 
while Ishikawa teaches an avionics network interface which can be coupled to an illumination system control gateway of an avionics network of the airborne vehicle (Ishikawa, Fig. 12); Ishikawa does not expressly disclose “a unidirectional data interface”;
Tse et al. (hereinafter Tse) discloses a unidirectional data interface (Tse, [0021], “The application processor 104 is configured to be coupled to the display driver 102 over a physical interface represented by 106 for communicating the command signals and image data…The interface 106 can be a unidirectional interface from the application processor 104 to the driver 102”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to incorporate the concept of Tse’s unidirectional interface in the display system as taught by Ishikawa. The motivation for doing so would have been allowing simple implementation and reducing application error.
Regarding claim 2, Ishikawa discloses a light source and an optical projection assembly (Ishikawa, [0067], “Certain embodiments of holograms can involve interference between either coherent light sources (such as may be provided from lasers or certain LEDs)”), the light control processor configured to control operational parameters of the light source (Ishikawa, [0107], “As such, if it is desired to provide a greater illumination at a particular location, a larger or brighter repeatably displaceable display emanating element(s) 130 may be illuminated (i.e., strobed) at a range of motion corresponding to the particular location considering the vehicle-related information”) and the optical projection assembly using corresponding control signals (Ishikawa, [0107], “If it is desired to provide a lesser illumination, a smaller or fainter repeatably displaceable display emanating element(s) 130 may 
Regarding claim 3, Ishikawa discloses LEDs, and lasers, the light source (Ishikawa, [0067], “Certain embodiments of holograms can involve interference between either coherent light sources (such as may be provided from lasers or certain LEDs)”) being configured to emit regular colored light on multiple wavelengths (Ishikawa, [0067], “Certain embodiments of holograms can involve interference between either coherent light sources (such as may be provided from lasers or certain LEDs)”. LED is capable of emitting regular colored light on multiple wavelengths).
Regarding claim 4, Ishikawa discloses calculate and correct for movement of movable surfaces based on flight operational data provided to the light control processor from an avionics network of the airborne vehicle (Ishikawa, [0068], “the repeatably displaceable emanating element display 100 may be configured to provide a display that may be viewed without completely obstructing the background… during the remainder of the cycle in which the background may not be obstructed the illumination from the background may provide the unobstructed illumination at that area during certain times”. In addition, in paragraph [0080], “For example, certain propellers are operable to alter their pitch during operation, such as when transmitting from climb to cruise.  Certain propellers can be operated at different velocities at different times.  Certain aspects of synchronizing the repeatably displaceable emanating element display 100 can thereby include adjusting the repeatably displaceable display emanating element(s) 130 such as to compensate for the varied angle (pitch) of the propeller blade, thereby assuming that the illuminated, projected, holographic, or other synchronously modifiable oriented image(s) 102 are directed as desired”. Furthermore, in paragraph [0085], “certain embodiments of aircraft or boat propellers and/or engines can project the at least one synchronously modifiable oriented image(s) 102 configured as a warning, such as to display or project warnings about how far to stand back as described with respect to FIG. 13”).
Regarding claim 5, Ishikawa discloses a memory device configured to store configuration data and/or pre-loaded images, movies or pictures to be displayed via the light projection system (Ishikawa, [0116], “the memory 807 of the repeatably displaceable emanating element display controller 97 can include a random access memory (RAM) and/or read only memory (ROM) that together can store the computer programs, operands, data, and/or other parameters”).
Regarding claim 6, Ishikawa discloses an external interface over which the projection controller is connectable to an external configuration device (Ishikawa, [0036], “vehicle-related information can be received externally of the vehicle”. The information can be received externally is considered an external interface over which the projection controller is connectable to an external configuration device).
Regarding claim 7, Ishikawa discloses an aircraft (Ishikawa, [0074], “airplanes, helicopters”), comprising: 
at least one outer aircraft component to be illuminated (Ishikawa, Fig. 13); 
the light projection system of the illumination system being configured to project visual imagery to one or more of the at least one outer aircraft component (Ishikawa, [0046], “projected on such displayed region(s) 140 as the side, hood, front, back, or other region of the vehicle or mobile device”. Figs. 12 and 13); and 
an avionics network having an illumination system control gateway coupled to the avionics network interface of the illumination system (Ishikawa, [0074], “airplanes, helicopters”. Fig. 12), the illumination system control gateway being configured to send information items to the projection controller of the illumination system on a basis of which the projected visual imagery to the one or more of the at least one outer aircraft component is varied, changed or adapted (Ishikawa, Ishikawa, [0055], “providing varied displays containing a variety of information or data such as emergency information, other desirable information locational/positioning indicating information, velocity-related information, and/or temperature-related display information for the display emanating object”. In addition, in 
The remaining limitations recite in claim 7 are similar in scope to the functions recited in claim 1 and therefore are rejected under the same rationale.
Regarding claim 8, Ishikawa discloses a method for illuminating outer aircraft components of an aircraft (Ishikawa, [0062], “A respective number of the repeatably displaceable emanating element display 100 can be configured according to the vehicle-related information, such as associated with a respective number of the vehicle or mobile device 106”. In addition, in paragraph [0074], “airplanes, helicopters”), the method comprising:
projecting visual imagery to outer aircraft components of the aircraft using a light projection system of an illumination system of the aircraft (Ishikawa, [0046], “projected on such displayed region(s) 140 as the side, hood, front, back, or other region of the vehicle or mobile device”. Figs. 12 and 13); 
sending, from an illumination system control gateway of an avionics network of the aircraft through an avionics network interface, information items to a projection controller of the illumination system, the information items pertaining to at least one of operational flight status of the aircraft and geographical location of the aircraft (Ishikawa, [0055], “the repeatably displaceable emanating element display 100 that may be used to display functional vehicle-related information may be for providing varied displays containing a variety of information or data such as emergency information, other desirable information locational/positioning indicating information, velocity-related information, and/or temperature-related display information for the display emanating object”. In addition, in paragraph [0074], “airplanes, helicopters”. Figs. 12 and 13); and 

Ishikawa as modified by Tse with the same motivation from claim 1 discloses the avionics network interface being a unidirectional data interface (Tse, [0021], “The application processor 104 is configured to be coupled to the display driver 102 over a physical interface represented by 106 for communicating the command signals and image data…The interface 106 can be a unidirectional interface from the application processor 104 to the driver 102”).
Regarding claim 9, The method according to claim 8, wherein the light projection system includes a light source and an optical projection assembly (Ishikawa, [0067], “Certain embodiments of holograms can involve interference between either coherent light sources (such as may be provided from lasers or certain LEDs)”), the light control processor controlling operational parameters of the light source (Ishikawa, [0107], “As such, if it is desired to provide a greater illumination at a particular location, a larger or brighter repeatably displaceable display emanating element(s) 130 may be illuminated (i.e., strobed) at a range of motion corresponding to the particular location considering the vehicle-related information”) and the optical projection assembly using corresponding control signals (Ishikawa, [0107], “If it is desired to provide a lesser illumination, a smaller or fainter repeatably 
Regarding claim 10, Ishikawa discloses calculating and correcting, by the light control processor, for movement of movable surfaces of the outer aircraft components based on flight operational data from an avionics network of the aircraft and/or on ambient light measurement (Ishikawa, [0068], “the repeatably displaceable emanating element display 100 may be configured to provide a display that may be viewed without completely obstructing the background… during the remainder of the cycle in which the background may not be obstructed the illumination from the background may provide the unobstructed illumination at that area during certain times”. In addition, in paragraph [0080], “For example, certain propellers are operable to alter their pitch during operation, such as when transmitting from climb to cruise.  Certain propellers can be operated at different velocities at different times.  Certain aspects of synchronizing the repeatably displaceable emanating element display 100 can thereby include adjusting the repeatably displaceable display emanating element(s) 130 such as to compensate for the varied angle (pitch) of the propeller blade, thereby assuming that the illuminated, projected, holographic, or other synchronously modifiable oriented image(s) 102 are directed as desired”. Furthermore, in paragraph [0085], “certain embodiments of aircraft or boat propellers and/or engines can project the at least one synchronously modifiable oriented image(s) 102 configured as a warning, such as to display or project warnings about how far to stand back as described with respect to FIG. 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612